Citation Nr: 1711305	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  08-28 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a dog bite.  

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower and upper extremities.  

3.  Entitlement to service connection for a low back disability.  

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  

5.  Entitlement to service connection for a bilateral eye disability, to include as secondary to service-connected diabetes mellitus.  

6.  Entitlement to service connection for a skin disability, to include as a consequence of exposure to herbicide agents.  

7.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected pes planus.  
8.  Entitlement to service connection for a bilateral leg disability, to include as secondary to service-connected pes planus.  

9.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected pes planus.  

10.  Entitlement to a compensable disability evaluation for service-connected bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from August 1969 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The claims were before the Board in March 2016 and were remanded for evidentiary development.  No further action is necessary with respect to the mandates of the prior remand.  

The Veteran presented testimony in front of a Veterans Law Judge via videoconference in July 2015.  That judge has retired from the Board, and the Veteran has indicated that he does not wish to have an additional hearing.  


FINDING OF FACT

In a submission dated in October 2016, the Veteran indicated his desire to withdraw all pending appellate issues; there are no justiciable issues currently present.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for residuals of a dog bite is withdrawn.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The claim for entitlement to service connection for peripheral neuropathy of the bilateral lower and upper extremities is withdrawn.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The claim for entitlement to service connection for a low back disability is withdrawn.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The claim for entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus is withdrawn.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The claim for entitlement to service connection for a bilateral eye disability, to include as secondary to service-connected diabetes mellitus is withdrawn.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

6.  The claim for entitlement to service connection for a skin disability, to include as a consequence of exposure to herbicide agents, is withdrawn.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

7.  The claim for entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected pes planus, is withdrawn.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).
  
8.  The claim for entitlement to service connection for a bilateral leg disability, to include as secondary to service-connected pes planus, is withdrawn.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

9.  The claim for entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected pes planus, is withdrawn.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

10.  The claim for entitlement to a compensable disability evaluation for service-connected bilateral hearing loss disability is withdrawn.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawn Claims

In an October 2016 submission by the Veteran's representative, it was articulated that the Veteran wished to withdraw all claims pending before the Board. This desire was expressly reduced to a writing that was received by the Board. 

A Veteran or his accredited representative may withdraw the substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204.  The Board finds that the accredited representative effectively withdrew the Veteran's substantive appeal for all pending claims.  Therefore, the Board concludes that no allegation of fact or law remains.  In the absence of such assertions, the issues are to be dismissed.  38 U.S.C.A. § 7105.


ORDER

The claim for entitlement to service connection for residuals of a dog bite is dismissed.

The claim for entitlement to service connection for peripheral neuropathy of the bilateral lower and upper extremities is dismissed.  

The claim for entitlement to service connection for a low back disability is dismissed.  

The claim for entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus is dismissed.  

The claim for entitlement to service connection for a bilateral eye disability, to include as secondary to service-connected diabetes mellitus is dismissed.  

The claim for entitlement to service connection for a skin disability, to include as a consequence of exposure to herbicide agents, is dismissed.  

The claim for entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected pes planus, is dismissed.  
  
The claim for entitlement to service connection for a bilateral leg disability, to include as secondary to service-connected pes planus, is dismissed.  

The claim for entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected pes planus, is dismissed.  

The claim for entitlement to a compensable disability evaluation for service-connected bilateral hearing loss disability is dismissed.  


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


